Citation Nr: 0937336	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain (back disability).

2.  Entitlement to an initial evaluation in excess of 20 
percent for status post left tibial stress fracture (leg 
disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent right patellofemoral pain syndrome with bipartite 
patella (knee disability).

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right shoulder AC separation 
(shoulder disability).

5.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to 
February 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The appeal is now under the jurisdiction of the 
RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last examined by VA in January 2005.  A May 
2009 memorandum indicates that the Veteran did not appear for 
newly scheduled VA examinations.  It appears examinations 
were scheduled and then cancelled in March 2009 due to 
incorrect RO jurisdiction, but there is no evidence in the 
claims file that the examinations were ever rescheduled nor 
that the Veteran was notified of rescheduled examinations; 
new VA examinations must be scheduled.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating).

The Veteran's claim for service connection for pes planus was 
denied by the RO because the disorder pre-existed service and 
did not permanently worsen in service.  The April 2003 rating 
decision cites a February 2003 VA examination.  This VA 
examination does note the pes planus diagnosis but does not 
include an examination for or opinion on the disorder.  As 
such, a new examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).  See 
also Colvin v. Derwinski, Vet. App. 171, 175 (1991) (the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions for those of a medical professional).

On July 10, 2009, the RO requested a VA Form 646 from the 
Veteran's service representative, Disabled American Veterans 
(DAV), with a requested reply date of July 17, 2009, but a 
parenthetical indicating that the reply time should be ten 
days.  VA Adjudication Procedure Manual, M21-1MR, Part I, 
Chapter 5, Section F, Topic 27 (Aug. 19, 2005), addresses 
matters concerning the VA Form 646, providing that a VA Form 
646 may be completed after certification of the appeal in 
cases in which actions have been completed in a Board 
remanded appeal.  In order to comply with due process of law, 
the Veteran's representative must be provided the opportunity 
to review the record and offer written argument on the 
Veteran's behalf.  See generally 38 C.F.R. § 20.600 (2009).  
In an August 2009 Informal Hearing Presentation, the 
representative contended that the local DAV was not given 
sufficient time to file the VA Form 646.  As it appears that 
the local DAV was given seven days, instead of the standard 
ten days the RO usually allows, remand is necessary so that 
the local DAV has the opportunity to file a VA Form 646.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to 
assess the current severity of the service 
connected back, left leg, right knee, and 
right shoulder disabilities, and to provide an 
opinion regarding his non-service-connected 
bilateral pes planus.  Evidence that the 
Veteran has been notified of the examination 
should be included in the claims file.  

2.  With regard to the service-connected 
disabilities, the examination report must 
include ranges of motion, with notations as to 
the degree of motion at which the Veteran 
experiences pain, if any.  The examiner should 
identify and completely describe all current 
symptomatology.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Ask the 
examiner to discuss all findings in terms of 
the diagnostic codes.  The pertinent rating 
criteria, must be provided to the examiner, 
and the findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

3.  The Veteran should be afforded VA 
examination of the feet.  The examiner should 
review the entire claims file, including the 
available service treatment records and post-
service records.  Pertinent facts should be 
discussed in the written report.  The examiner 
should address the following questions:

(a) What foot disorders does the Veteran 
currently manifest? The examiner should assign 
a diagnosis for each disorder.  The examiner 
should specifically state whether bilateral 
pes planus is present.  The examiner should 
describe the current manifestations of each 
foot disorder present.  

(b) If bilateral pes planus is present, is it 
clear and unmistakable that it was present 
prior to the Veteran's service? If bilateral 
pes planus clearly and unmistakably existed 
prior to service, is it more than likely 
(greater that a 50 percent probability) that 
the Veteran incurred a permanent increase in 
manifestations or pathology of bilateral pes 
planus, as compared to temporary increase in 
symptoms, during or as a result of his 
military service?

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case. 
The consequences of failure to report for a VA 
examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

4.  After completing the above action, the 
claim should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to file a 
VA Form 646 or to otherwise respond, the 
appeal should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

